Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

AVENANT N°1 À L'ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DE
CHARGES DE LA LETTRE D’INTENTION CONCLU LE 17 DECEMBRE 2012 à
NGAMBOMI

LITRE D'INTENTION n°003/04, TALA TINA, Groupement DUMU

REMARQUES PREALABLES :

Le plan de gestion de la lettre d'intention n°003/04 prévoit une mise en exploitation pendant
la période 2013 à 2016. Pour des raisons liées aux contraintes de l'exploitation, celle-ci n'a
pas encore débuté. L'avenant à la clause sociale prend en compte ce décalage dans
l'annexe présentant le chronogramme de réalisation des projets communautaires basé sur
la disponibilité de la trésorerie issue des redevances prévisionnelles. Ainsi l’année 1 du
chronogramme correspondra à la 1% année d'exploitation. Les réalisations à financer et
réaliser sur l'avance de 10 % du montant des travaux sont incorporées dans le TO du
chronogramme.

Le premier bloc quadriennal comprend les AAC 1, 2, 3, 4 est couvert par une clause sociale
et concerne la communauté locale du village NGAMBOMI du Groupement DUMU.

Ainsi le montant prévisionnel du fonds de développement couvert par le présent avenant est
estimé à 46.173,04$ (quarante six mille cent septante trois zéro quatre centimes de dollars
américains) correspondant à l'exploitation des essences commerciables.

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE Jean
Nathan

2 Y

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy }

AE A £

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Le présent avenant est conclu entre :
d’une part,

1° La communauté locale du village NGAMBOMI du Groupement DUMU, représentée par
les membres du Comité Local de Gestion, en sigle CLG

N° Nom Fonction

01 BIFE MAFU Pitshou Albert Président

02 MANTSHOMO OKIBE Nathan Trésorier

03 EZELE MOKORO Jean Claude Secrétaire rapporteur

04 KISANGA MANSUE Joseph Conseiller

05 MUKAKA LAKIAR Papy Conseiller

06 BOMPERE MOPOTUALA BONGEZ Délégué du concessionnaire

Et d'autre part

2° La Société d'exploitation forestière TALA TINA , immatriculée au registre du commerce
Sous le numéro 49863, ayant son siège au n° 08, avenue 8°"° RUE, quartier INDUSTRIEL,
Commune de LIMITE, vile de Kinshasa, en République démocratique du Congo,
représentée par Monsieur MALANDA MIYILA, Manager, ci-après dénommé « le
concessionnaire forestier »,

Entendu que :

TALA TINA a signé en date du 17 décembre 2012, un accord de clause sociale avec la
communauté locale du village NGAMBOMI du Groupement DUMU

La Société est titulaire du titre forestier n°003/04 du 01 janvier 2005 en application de l'arrêté
n°047/2011 du 26 août 2011 ;

Conformément à l'Article 3 de l'arrêté ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du
07 juin 2010 fixant le modèle d'accord constituant la clause sociale du cahier des
charges du contrat de concession forestière qui stipule que :

«Les parties peuvent d'un commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord »,

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE MOKORO Jean

Nathan Claude __._.

% Fes

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy

5

2/22

A  —

s:
FSNCv CAES esT

ETES
Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Les parties au présent avenant ont convenu de ce qui suit :

Article 2 de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 4 :

Extrait de l'article 4 de l'accord de la clause sociale du 17 décembre 2012:

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le fonds de
Développement (cf. article 11), au profit de la (des) communauté(s)locale(s) et/ou du peuple
autochtone, la réalisation des infrastructures socio économiques ci-après (à compléter)

-__ Réfection, équipement des installations hospitalières et scolaires :

Equipement dispensaire en matelas, panneau solaire, réfection bâtiment
(NGAMBOMI),
Tôlage école primaire kimbanguiste(NGAMBOMI)

- Facilités en matière de transport des personnes et des biens :
- Autres :

Aménagement source d'eau, équipement équipe de foot en maillots et bottines,
équipement salle de fête en chaise plastiques+ décodeur+TV

L'Extrait de l'article 4 est modifié comme suit :

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le fonds de
développement (cf. article 11), au profit de la communauté locale, la réalisation des
infrastructures socio économiques ci-après :

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE
Nathan

1

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy

be ;

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

-__ Réfection, équipement des installations hospitalières et scolaires :

Type de bâtiment Localisation Nombre
Equipement centre de santé en matelas NGAMBOMI 25
Equipement centre de santé en NGAMBOMI [ ji |
matériels

Equipement centre de santé en matériels NGAMBOMI 1
solaires complet

Réfection (partielle) bâtiment centre de NGAMBOMI 1
santé

Construction école de 6 classes avec NGAMBOMI 1
bureau de 318m° en briques cuites

Autres :

Aménagement d’une source d'eau à NGAMBOMI
Construction d’une salle de fête équipée de 96m? en briques cuites à NGAMBOMI
Acquisition des 23 maillots pour l’équipe locale à NGAMBOMI

Acquisition des 23 bottines pour l’équipe locale à NGAMBOMI

Acquisition des 5 ballons pour l’équipe locale à NGAMBOMI

Article 2 de l'avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », article 6 :

Article 6 de l'accord de la clause sociale du 17 décembre 2012 :

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon l'un des mécanismes suivants:

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE EZELE- MORORO Jean |
Nathan Cla es?
Ÿ ds FE )

=

KISANGA MANSUE Joseph

MUKAKA LAKIAR Papy

LT ETS 2 |
B: EVE - oO pat

ee
>

La #

nes 4/42

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

+ l'affection, chaque année et quelle que soit la zone exploitée, de ….......% du total
des ristournes de manière à mutualiser les coûts récurrents se rapportant aux
infrastructures déjà réalisées sur l'ensemble de la concession ; un programme
prévisionnel chiffre d'entretien et de maintenance, sur les 4 ou 5 années à venir, des
infrastructures socio économiques déjà réalisées au bénéfice de l’ensemble des
communautés locales et des peuples autochtones riverains ayant droit sur la
concession forestière est joint en annexe.

* constitution d'une provision d'une ristourne de... % sur les ristournes versées
durant les années d'exploitation sur le bloc d'exploitation regroupant, selon les cas,
les 4 ou 5 assiettes annuelles de coupe considérées, un programme prévisionnel
chiffré d'entretien et de maintenance sur les 20 prochaines années des
infrastructures socio économiques présentées à l'article 4 du présent accord est joint
en annexe...

L'Article 6 est modifié comme suit :

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon le mécanisme suivant:

-__ Affection, chaque année et quelle que soit la zone exploitée, de 8,3% du total
des ristournes de manière à mutualiser les coûts récurrents se rapportant aux
infrastructures déjà réalisées sur l’ensemble de la concession ; un programme
prévisionnel chiffre d'entretien et de maintenance sur les 4 années à venir, des
infrastructures socio économiques déjà réalisées au bénéfice de l’ensemble de
la communauté locale riveraine ayant droit sur la concession forestière est joint
en annexe

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE  MOKORO Jean
Nathan

Ÿ +

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy

) ui

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Article 4 de l'avenant :

Le présent avenant est complété par l'annexe 1 relative au document de la lettre d'intention

DU CONGO

HINISTERE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE
ÆAUX ET FORETS

CL, CHiriésire

LETTRE D’INTENTION

CONVENTION N° CASMINEGN
PORTANT PROMESSE D'OCTRC E GARANTI

D'UN
EN MATIERE LIGNEU:

0!

ENTRE: LA REPUBLIQUE DEMOGRATIQUE DU CONGO
< Ministe de tE

rant

dénommé le Promoteur

PRELIMINAIRE

Vuia

Vu la loi n°01 1/2002 du 28 août 20

lle que modifiée et enmpti

04 DU

PRROVISIONNEMENT |

anieie 91

1 Code Forestier;

à ce jour, la Loi n°78 du 20
_ régime général des biens, régime foncier et immaebilier et régime |
= |

Vu la loi 04,015 du 16 juillet 2004 fixant la nomenolaturs des actes

de: administratives, judigiaies, domaniales et des

que leurs modalités de perception
Vu le, Décret 005/001 du C8 janvier 2005 portant nomination des
Ministres et Vice-Ministres au Gouvernement de Transition ;
; BP 42.348 K E-mail: cde »

BIFE MOFU Pitshou Albert | MANTSHOMO

Nathan

OKIBE

EZELE
Claude

MOKORO Jean

te

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy

Ç i

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

2

Vu la ne assurer Au Promoteur un appre
contins en matière pre pour së fulure usine de transformation
Kini communé de limete, ville de Kinshasa, d'une ca,
prévue de 8.600 m3 de proguits finis, nécessitant un approvisionnement en grumes
de 24 000 ma

atietaisante créres

saue le Pron façon
procédures de 1e

TINA

Serl, contortr

l gemance de leure d'intentian introduite par la 8 :
re rétèrencée 0430/0056/DKN/2004 du 06 mar

Vu ia rapnort d'inventaire d'allocation forestière réalisé par le SPIAF

ILA ETE ARRETE ET CONVENU CE QUI SUÏT

rante d'approvisiennement ponte nur un valurne
j comme sun

Aire 2° La pro

Dibetou 100

Angueuk 1.100

1.650

ns 50

Niove 500

CT Essia 650
La 400 ©

Mubala 360

Total 8560

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE _MOKORO Jean

4 CT

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy |

+

Avenant N° 1 à l'Accord constituant la Clause So

je es ciale du cahier di
d'intention n 003/04, TALA TINA, Groupement "ns PRIE

bois seront prélevés dans une unité d'explo
me sui

tion

Bandundu
Kwamouth

je 3 Cete dr ou portion de forét est circonscrile dans les limites

s Kwa, se parie comprise entre les niviéres

De une gi
sant par Une fourche ce 2

sgambo à pa
la vire Kw

leur trans l'usine
l'exportatiu ivant la réglemen:
grume pourra êlre vendue à des lier

rie Ga Ministère

Anicle 5 e Minisiére

accorders au Promoteur les droits Suivante sur
atier

e récolter les arbres exploits
pren

xplieneme

les _intrasiructures  nécessaii
tions fore:

ieres,

par l'Expionant

propriétés de l'Etat à la fin du contrat

5.3.Le droit de flotfage de radeaux et de navigation privée sur
urs d'eau et les ainsi que le droit d'utiliser les rou

Publiques pour tran r, à titre privé, des proc

exploité de transtermation

Aticie 5 En contre parie, le Promoteur sera S
iitionnelle, aux obligations suivantes :

urnis,

6.1.Maintenir en opération son usine de transformation au niveau
d'opération prévu dans le contrat ;

BIFE MOFU Pitshou Albert

MANTSHOMO  OKIBE
Nathan

Fe

MUKAKA LAKIAR Papy

KISANGA MANSUE Joseph

ETC

FT ï

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Aigle 7

Aricle 9

Aigle 11

2.ASssurer la protéclion forestière de l'unité d'exploitation

6.8.Présenter dans les détails prévus toutes demandes annuelles de
permis de coupe, lout rapport fimestriel ét rapport aprés coupe
Bu d'outree rapports prévus par la réglementation on viauaur

6.4. Payer toutes les taxes et redevances forestières prévoés-par la
réglementation en vigueur

65 Inlormer le Ministère de tout changement d'adresse, de lout
projet de transtért, de location, d'échange. de donation, de fusion
de vente affectant la propriété de l'usine de fransfarmation, objet
Su curNrat er d'en obtenir la rafffication du Ministère

cum la réglementation sur Lexpic
lisation et l'exportation des produit

67 Auger ie Ministère de tou

changement dans Lx destination 40

gromes explotées et en oblenir l'autorisation eu Ministere

GE Respecter loutes décisions prises par le Minisiere en mauere
d'aménagement forestier ;

6.8 Pracéder à la récolte minimale de 40 m3 de bois à l'hé
lee suporicies exploitables,

cet
S aop

rom ne sera

que si 1

saisé los ee investissements prévus

ion ve l'unilé de transformation:

7.2 Avoir ail la preuve que l'usine de transformation ést
ionctionnelle.

Lo promoteur aura droit au permis dé coupe de bois sur son unité
d'exploitation & la condition qu'il dispose des équipements
d'exploitation et que son unié de transionmalion soit construite &
50%

romoleur devra soumettre au Mi e un rapport semestriel
d'avancement des travaux de corstuction de l'unité
transtormation.,  * -

Aucun droit llé à cette promesse de garantie d'approvisionnement n@
peut être cédé ni loué an tout ou en partie 4 une tierce personne

Le promoteur devra payer toutes taxes el redevances forestières
prévues par la réglementation en Vigueur.

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE MOKORO

Nathan

T

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy
D

\ # L F4 ©

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Fait à Kinghasa, lé

SIGNATAIRES AUTORISÉS

1 de l'EGNEF

LE MINFSTRE \

mn
BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE _MOKORO Jean
Nathan +

fe

KISANGA MANSUE Joseph

MUKAKA LAKIAR Papy

+

+4
Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

ÀALET TOR E DriNTE N TiG Ni
. EN FAVEUR ODE"TALAÆA.TENA Spri"
erritoire de KWAMOUTH Frosince
SUPERFICIE: 8 Bo UNDU
TES

LSUPE
RE ASE 7

one

RE LE ER un:

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE
Nathan

F

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy

a “4

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Article 5 de l'avenant

Le présent avenant est complété par l'annexe 2 relative à la lettre de notification de la
convertibilité de la lettre d'intention en contrat de concession forestière

Minirane DE CENRONNEMENT, |
ORDER ATION OÙ A NU
relier

ARRETE MINISTERIEL N° OUY- /caB/min/ecn-v/27/1e5/2011 DU RS AG 20
ABROGEANT L'ARRETE MINISTERIEL N°074/CAB/MIN/EEN-T/15/128/2009 DU 39 JANVIER
2008 FORTANT RESILIATION DE LA LETTRE D'INTENTION N°003/04 DU 18/01/2005 D'UNE
SUPERFICIE DE 28 500 HECTARES ATTRIBUEE A TALA TINA SPRL

LE MINISTERE DE L'ENVIRONNEMENT, CONSERVATION DE LA NATURE ET
TOURISME ;
Vu la Constitution, spécialement en son article 93 ;

er. spécialement on son articte

Yu la Loi n°011/2002 du 29 août 2002 portant Code Fares!
155;

Yu, tel que modifié et complété par le Décret n° 08/02 du 21 janvier 2008, le Décret n°
052116 du 24 octobre 2005 fixant les modalités de conversion des anciens titres forestiers
en contrats de concession forestière et portant extension du moratoire en matière d'octroi
des Utres d'exploitation forestière :

Vu L'Ordonnance n° 08/073 du 24 décembre 2008 portant organisation et fonctionnement
du Gouvernement, modalités pratiques de collaboration entre Le Président de la
République et Le Gouvernement ainsi qu'entre Las membres du Gouvernement ;

Vu, tele que modifiée à ce jour par l'Ordonnance n° 08/074 du 24 décembre 2008,
Ordonnance n° 075/231 du 22 juillet 1975 fixant les attributions du Ministère de
UEnvironnement, Conservation de La Nature et Tourisme ;

Vu l'Ordonnance n°10/025 du 19 février 2010 portant nomination des Vice-Premiers

# ai
Vu, tel que complété par l’Arrêté ministériel n° 030/CAB/MINZECN-T/15/JEB/2008.
du 12 août 2008, l'arrêté ministériel n° 010/CAB/MIN/ECN-T/15/JEB/2008 du 30
mai 2008 portant nomination des membres de la Commission interministérielle de

res, Ministres et Vice Ministres ;

conversion des anciens titres forestiers ;

Avenue Papa Léo (Ex-des Cliniques) n° 15 Kinshasa / Gombe
B.P. 12.348 KIN 1 E-mail : cabminegn-t@hotmall.fr  Wwwmeent.cd

EZELE  MOKORO Jean

ï MANTSHOMO  OKIBE
BIFE MOFU Pitshou Albert Claude >

Nathan
KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy
+

\c =

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

2.

k | à
Considérant la recommandation défavorable: émise par ladite Commission
andation défer 4 r à
Trencontre du titre n° 008704 du 48/01/2005 d'une superficie de 28 500 hectares:
e
éétenu par TALA TINA SPRE à

Considérant cependant que ladite Commission à accompagné ae

recommangätion des observations à caractère Pro RARE rer O/2000
" j: mmerce nn

reuve  d'existante d'un registre de co ge

PE tennant s'exploitation forestière", le payement intégral de La redevance ce

Tuperficie forestière, l'existance d'une unité de transfasmation, L'impace socles

aPnique locale important, nécessitant un traitement prtieulier à lrégart

dudit titre à
Attendu que Le Conseil des Ministres
2009, La proposition du Ministre de L'Envifonnement; Co

Tourisme de prendre en compte les observations partieuu
Commission Interministérielle de conversion en faveug.de. laïsociété TALA-
SPRL et d'autoriser, de manlère exceptionnelle, La cohveisiondu titre n° 003/!
18/01/2005 d'une superficie de 28 500 hectares,

) in
F enrcbhtrat de con se
Forestière à SÉOR

s saïsi; a approuvé, €!

ARRETE

rt

|

Article 1: L'Arrêté n° 074/CAB/MIN/ECN.T/15/JÉ8/2009 du

Abrogé. |

Article 2: La Lettre d'intention n° 003/04 du 18/01/20

28500 hectares, située en Territoire de)
Bandundu, octroyée à la société TALA TINA SPRL:

| d'exploitation forestière. E

|

Article 3 : Le Secrétaire Général à l'Environnement et Cons

est chargé de l'application du pré êté
ésent
date de sa signature. .

sas

BIFE MOFU Pitshou Albert | MANTSH
OMO OKIBE | E
e Hit ZELE MOKORO Jean
KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy Dot
CARTES
F

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Article 6 de l'avenant :

Le présent avenant est complété par :

+  L'annexe 3 relative au calcul prévisionnel du fonds de développement couvert le

présent avenant

Fonds prévisionnel de développement de la communauté

Territoire: KWAMOUTH LI: 003/04
Groupement: DUMU TALATINA

VOLUME/NET (m3) | MONTANT NEGOCIE en $ |RISTOURNE TOTAL en $

275407 LE 11016,28
IROKO 231113 924452
DIBETOU 32287 12 914,84
| = ASE F Es UE F5 ; e L

46 173,04

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE  MOKORO Jean
Nathan Claude

Ÿ

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy

Le ë

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Article 7 de l'avenant:

Le présent avenant est complété par l'annexe 4 relative à et/ou au :

+__ Devis prévisionnel réfection (partielle) du bâtiment centre de santé à NGAMBOMI

(914$)

BATIMENT

(NBRE CENTRE DE SANTE

DEVIS PREVISIONNEL REFECTION PARTIELLE DU BATIMENT/CENTRE DE SANTE À NGAMBOMI

[TRAVAUX ET MATERIAUX QUANTITE |P.U PT
[ciment crepissage (sac) 20 $ 15,001$ 300,00
CENTRE DE SANTE Chauxke) 20 JS O50[$ 1000
i ables (tonne) [20 JS 700$ 14000
Caillasse (tonne) 3 $S 3800|S 114,00
M.0/FORFAIT $ 350,00
TOTAL $ 914,00
BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE . .-MOKORO Jean
Nathan Claudg FE Ë
ES
KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy FÉFPÉ
\ æ —

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

+ Devis prévisionnel équipements centre de santé en matériels (2629$) à

NGAMBOMI

Equipements centre de santé

DESIGNATION UNITE QUANTITE P.U $ US PT. SUS
Appareil de réanimation
Armoire métallique pce 1 5 200 fs 200
$ 400
rateur de mucosité pes $ 450| $ -
Bassin rectanquiaire inox _Jfpce 2 E IE 50
Bassin réniforme inox [pce 2 5 NE 20
Boite à gants pce 2 5 AE 14
Boîte métallique inox pce 1 $ 100 s 100
Bureau pce 2 $ 50] s 100
[Chaises pce 2 $ 301$ 60
Escabeau pce 5 LE
Etag ère en bois pce 1 $ 805$ 80
Etuve pce E 600
Lit d'accouchement (pce 1 $ 350$ 350
Lit d'examen Pce 1 5 200)s 200
Lit d'hôpital pce 5 80 | $ =
Marteau percuteur pce 5 271LS =
Matelas d'hôpital pce E sols E
Négatoscope pce 5 HE E
Panne de lit (pce $ 25] $ s
Pese-bépé pce 1 5 250 [5 250
Pèse-personne pce 3 $ 100] 5 100
Potence pce 1 5 215 20
Poubelle à pédale pce 1 CS: 100] 5 100
(Stériisateur poupinel pce 1 5 EE 600
[Stéthoscope pce 2 S GE 10
Stéthoscope obstétrical___Jfpce 2 5 HE 20
[Tabouret tournant pce $ 50 $ =
Mensiomètre ordinaire pce E 5 201 80
Trousse médicale pce 1 5 250] s 250
Urinoir pce 1 15 2515 25
[TOTAL $ 2 629
BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE RO Jean
Nathan sd À
v a

Cd

%

KISANGA MANSUE Joseph

MUKAKA LAKIAR Papy

+

F4

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

+ Facture pro forma équipements centre de santé en produits pharmaceutiques
(équivalent en dollars de 1354$) à NGAMBOMI

IETe. “LA REFERENCE"
Mson VIANOVA

Lventé: matériel de LABO » RéaCtI de Labo FACTURE N° /R2-208 44
© Re: ÉDid Rat ieen v = CT
Pre Bank SDL DE 004-120 D
Kinhaee dome ci
M 18597

as | Désignation Prix Unitaire Prix Total

Sbo,mÆ| 22m mx

ACL, 00 22.)

Les marchandises vendues ne sont nl reprises ni échangéos.

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE MOKORO Jean
# Nathan | Claude

T

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy

pe F

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

e _ Facture pro forma équipements centre de santé en 25 matelas (coût unitaire
matelas 20$) soit un total de 500 $ à NGAMBOMI

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE  MOKORO Jean
Nathan Claude

F à

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy M = RS CES
[ [e)
\ f ,

= . eo
\ - 18/42

À

LL A
Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

+ Facture pro forma équipement centre de santé en matériels solaire (panneau
solaire, régulateur, convertisseur, batterie) soit un total de 1320$ à

NGAMBOMI

QUINCAILLERIE LA GRACE!
Vents matérielles dectue,
Prombeste, Sarntaire,

oi & Divers
NRC : 228 là Nat: 09-03 N 3288 P
Kinshasa /RDG
:

lénshoge ATULEL 23

Client : …
[ars[  DESIGNATION
ei |Hachène e presde

Pre qua

Paname

Va La 8 Le
À. ais... NATEN]
ÉCR

cs

TOTAL GENERAL C7

Les marchandises vendues ne sant nireprises ni éenangées

BIFE MOFU Pitshou Albert

MANTSHOMO
Nathan

OKIBE

-MOKORO

Jean

1

KISANGA a: Joseph

MUKAKA LAKIAR Papy

a

La

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

+ Facture pro forma acquisition 23 bottines (25$/bottines), 23 maillots

(15$/maillots) et 5 ballons (30$/ballon) soit un coût total de 1070$ pour
l'équipe locale de football à NGAMBOMI

BIFE MOFU Pitshou Albert

MANTSHOMO OKIBE
Nathan

EZELE
Claude

MOKORO

Jean

F

KISANGA NE: Joseph

MUKAKA LAKIAR Papy }
FE

\

+ 1

20/42

CA
Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

+ Devis prévisionnel réfection d’une école de 6 classes avec bureau (soit 19.719,30$
le coût construction d’une école) à NGAMBOMI

times coins de Longueur 8 nm Laœur 60 m Sue SO m
TESaS Le]
Paramètres Unité A 5 | S Jwmve [are | pivunié |péctoi
[Nore ce jours 10 | [sang m 065 05 | 50 240 | 900 [$ © 15000/$ 315000
(Cuithunaie tefnagn |5 9] [érevons m om | oo | sw mo | 626 [6 nos ram
Jonbre chermagons 1] [rerosphomee | n om | oo | 50 EC EE ET)
Crithrre mans 55] (matinéin | sæ50kg G 150$ sg)
(mentpaemen | 525049 se $ sws 100
Nantre nags 2] fomemospssge | sacs a | S us sw
[Nombre ce jours 160 | |lüeceim Tête sa | $ 1600/$ 80x00
(Coüt puneie chefneruiser [5 5] (Fatéescesm Faièe «| $  1450/$ 50,0)
ant hetmenuser 1] [Gnsdetée mn a] CRETE)
(Cütpunaie menises [5 5] [Gusde 15) is 2 CRE CET]
[Mn nenssers ous de 12) ie # $ 34 144)
Gieus us de 10) n # CRE ET)
(ec fnpemge JS 13] (Costes ka # $_3#s 0
Ssaie ragos É 1500] [Giusdeso ï » $ isfs sw
uns ce ie El DETTE TT)
(is de20 le 3 ass 20)
KastéSésnsnae [5 2850] (PAS) pue FT s  sals 10860
Facespurpots | à ; ï
res " ous | m | osss sos we
Faspurets| "JE
ris m 008 | u | os |s sms 220
Ssaie ce féqipe mmuser |S 900] |Bagetsuveint | n° on [os | sw a | 0300 js ssumfs
figues an 700 $ uns
(Genenses 510] (étax k E ] S_ usfs
(usb Sasesnemses |$ 150] [Hansrabes uit - 1 EETIE
$ $
5 $
(Sous ol Slares
Récit pour
Doit sais
Foumitres oHfreurs
Tota chanter soituneéooeà CT

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE . MOKCRO Jean
Nathan P 2 >

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy

JE F

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Devis prévisionnel construction salle de fête à NGAMBOMI (9925,11$)

1 bâtiment sal de fée en briques :
cutes Longueur 160 m 60 m Suice 600 M
CoTSTeS Toitloumiues aus
Paramètres Uni largeur épaisseur |Longueur| ombre | cube en pr
None dou & | os sm! 250300) 7750
(Coût joumaler chef maçon f 207 007 500 48 118 350,00 411,50
[Nombre chef maçons (Chevrons plafonnage 2,07 007 500 24 | 05 | 35200 205,80
(Cou punaiermegons 5] (Cmemtondeion | 525019 24 20 | 600
Nombre maçons 2 | [Gien pavement 20 50kg 24 25,00 600,00
[Nombre de jours 40 [Tôles de 3m Tôle 80 1500 280,00
joût purnaier chef menuisier 7 [Faiières de 3 m Faitière 24 14,50 348,00
Notre che nenuiser 1] (cost kg 16 sm | 400
{Coût pumaier menuisiers 4 [Clous de 150 kg 16 3,35 53,76
Nontre muse 2] [oouse res a 16 ER ET:
Caleus (ous de 100 19 16 EN
(Fais cnefoequpemgen [400 | [Glusdeso mn 16 3% EN
(Salaire maçons 500 [Clous de 60 kg 16 3,00 48,00
ous de 40 mn 16 EC ET
[Clous de 20 kg 16 3,00 48,00
Sous ot Salaires maçons mo | RSR pue | # [05 | 50
pacs pourpre | Us cos |w 16 | on7 | 300 | 20
[mx 0,8m
pe DORE cos | 18 | o5o | 35000 | 11640
ÉTÉ
Fair chefdéqupemenuser | 300 | [éguetescowepn | m [00] 0 | 5m] 4 00/30] +
[Briques unité 10000 0,10 000,00
Gaairnenses 55 | (Crax mn no os) | sx
SONT STE ME ETS 65 | [Eueeu uit 2 mo | 1000
[Chaises unité 60 15,0 300,00
Fabes unie 15 50 | 550
ous tot Salaires tes | pee fort sé
ous fours externes EE
ER
Coût salaires 1595.00
Fournitures extérieures 833011

BIFE MOFU Pitshou Albert

MANTSHOMO OKIBE

T

Nathan
F

KISANGA MANSUE Joseph

MUKAKA LAKIAR Papy

£

+

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

+ Devis prévisionnel aménagement source d'eau (2501$) à NGAMBOMI

DEVIS ESTIMATIF ET QUANTITATIF AMENANGEMENT SOURCE D'EAU

“ DESIGHATION UNTE | om | Pusus | prsus
1 |Débrousallage,déshetbage abattage d'arbre et nettoyage ft 20 | ül
2 Aménagement voie d'acoès= 100m m il ww | 100
3 Curage du Ruisseauen aval du puisage [mi 120
4 lenessement débli i 4ÿ
5 frenassementremtlai î 690] d
Masse Fitrante enrobés 825 etMoelon m° 4 40,0) 16Ù
pri etresétements intérieurs de la chambre de captage en feuille de # 4 400 sl
#{Couche en Argie d'épaisseur 30 em mi El 60] al
(Ciment sacs El 15 E
0f6able tonne 70 Û
Cailesse 15/25 tonne C 380
12]Moelions tonne LL 14 251
13{Cailasse 8/15 tonne 7| 4000 A)
acier diamètre 6 pres 18 400 vi
15]Boë de cofrege pees E 2 10
[lCicus y 7 28 2)
CtrfFice gare kg E 204 Ti]
18]Acier diamètre 8 pces il 660] 119]
19/fAcier diamètre 10 poes 810] E
22Ïeine en tuyau galvanisé 2" (protection tuyau de desserte) mes | 06 1200) 1
aÏFossé de protection en amont du captage ml ago) ù
24]Gazonnage site nm 050
25]Haie de protection du site ml 0, |
[TOTAL PARTIEL 2085
MAIN D'ŒUVRE Ï | 417
[TOTAL Ï 250
BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE MOKORO Jean

Nathan

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy ;

+

e

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre

d'intention n°003/04, TALA TINA, Groupement DUMU

+ plan type construction école de 6 classes avec bureau à NGAMBOMI

Plan type école de 6 classes avec bureau

Bureau de direction

Sâlle professeurs
| El
sl

/ Bureau préfet
é 5m

BIFE MOFU Pitshou Albert

MANTSHOMO OKIBE
Nathan

EZELE

MOKORO Jean

KISANGA MANSUE Joseph

MUKAKA LAKIAR Papy

+

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

°__ Plan type construction salle de fête à NGAMBOMI
Plan type salle de fête

+ — | 4
SL LOS

Estrade

6m

Ü

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE MOKORO Jean
Nathan Claude

F

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy | B

es 2

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

+ Plan type aménagement source d'eau à NGAMBOMI
CAPTAGE

LONYE Lee eva)

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE MOKORO Jean
Nathan Clau, =,
34 ss
2 + Fe NI
JE LÀ =

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy 2 ne Le PEU
\ + AE É 52 "2
ni Ve EE à

2 F7 26/42

A KEx D»
Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

+ Budget prévisionnel du fonds de développement

Budget prévisionnel du Fonds de Développement de la communauté
Gpmnt DUMU, TALA TINA, LI 003/04
alisai Coût Unitaire
Réaisaions Le Unité Montant (LS $
1] ss) (US$)

Construction Aménagement des routes Î
LL éfecton équipement des istalatons osplalères et scolaires Î

qupemen cenre de sen en males RGAMEON Mas 20 fs

pee cab de san en mal GAIEON Mets 1 5 2620f5
Énupenen cent de san en mate ses compet IGAIEON Mets ï S 120] 1320

ct patile bément ent de saié fear Den desarté ï RE En

Sinon éco de 6 desses aiec bureau Mcamsont EE [05 5 mp5 trs)
utres: Ï
Éorstucion sale de Be EE [secte t S s|s son
Focistion des tone pour Tequpe locale de pol CT Eines 2m  |s sms EXT
fAcœustion des mails pour l'équipe locale de botnal [IGAMEOMI Malo 3 ($ 150$ 3450)
Fuisior belon équipe sai de oval HHGAMBON En 5 6 snfs 10)
aménégenentsruce CE Anénagenen t $ sims 250)
TOTAL REALISATION S sa

de fnclonrenrent es Com Local de Gestion at de Sud Î
nn 3 CET
[crcicanement au CLS

OTAL FONCTIONNEMENT. (rain Cd der raauéstioneèe)

L
it dentelen el maïienance 1% + 3871
TOTAL FONDS DE DEVELOPPEMENT kr aÿtrio

Montant prérisionnl pourle Fond de Dèveioppement $ 4617304
Montant de l'avance (10% du montant des infrastructures)
peur démarage des araux $ ÉL

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE MOKORO Jean

/ Nathan Claude
® F TT

| KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy À 7 À Pet

| = PE à
[ ï RE [s)
| # (LR ©
L
Æ a 27/42
Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

+ Budget prévisionnel fonctionnement CLG et CLS

Budget prévisionnel de fonctionnement CLG et CLS, TALA TINA, LI 003/04, Gpmnt

DUMU
NOMBRE DE NOMBRE DE MONTANT
RUBRIQUES MEMBRES REUNION al TOTAL

ft. Jeton [
CLG â 1 $ 10001$ 960,00
CLS ll LE 1000)$ 112000
2. Déplacement membres [
CLG ê 161$ 301$ 288,00
(CLS l 161$ 301$ 336,00
13. Frais de tenue de reunion
CLG É 161$ 30|$ 288,00
CLS 7 LE 301$ 336,00
(4, Forfait papèterie (an)
CLG 45 55,00 | $ 220,00
CLS 4f$ 55,00 | $ 220,00

$ 376800

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE MOKORO Jean
Nathan

? F

KISANGA MANSÜE Joseph | MUKAKA LAKIAR Papy LÉ ET
Cd

La

5

LEE Avco PET Lee

ea E 1 7Z

|
28/42
Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Article 8 de l'avenant :

Le présent avenant est complété par l'annexe 5 relative au programme prévisionnel chiffré
d'entretien et de maintenance des infrastructures socio économiques.

Programme prévisionnel d'entretien et de maintenance, TALA TINA, LI 003/04, Gpmnt DUMU

Quantité prix unitaire Total
Peinture de tous les batiments ]
haux 2 +9 Sfbatiment $ 1007S 180]
inceaux brosses L_5 [ 1 $ _:1000f$ 80]
fan d'œuvre L_ 2 Jours Shbaiment [5 500fS E]
IPlafonnage de tous les batiments
tre plaqué L_2 plaque Sfbatiment $ EE 162
ivre joints [_ 00 [ mm Sfbatiment $  35000!$ 32]
[main d'œuvre [05 [ ir 9fbatiment $ 500$ 23]
Equipements salles de classe
(fabeaux L_5 tableaux $ _2000f$ 120
lable bancs il E table banc Gfsalles $ 000$ 540)
[oiture de tous les batiments
[Toles 5 tôle [batiment $ 16001$ 864
ain d'œuvre [RE jour LE 600$ 18
Autres
ment 5 se Patment JS 220$ RE
ETUIS u “serrure aiment UE EU
aise 2 chaise {batiment $ 10,00] $ 180
Autres $ 245
bpsumoie porererète 2 paunele batiment __Js 200$ se
ntretien route
TOTAL ontrtion ef maintenance : Ï: sur

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE MOKORO Jean |

a Nathan
Tr

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy CET LE STE

I FA

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre d'intention n°003/04, TALA TINA, Groupement DUMU

Article 9 de l'avenant:

Le présent avenant est complété par l'annexe 6 relative au chronogramme prévisionnel de réalisation des infrastructures socio économiques

Espanol: TALA TNA LOTO

Lo LCGIG4 TALA TNA

THBLEAUDES FLUX ANANCERS PREVSIONNELS

ma [mr [ef

ll

4

Ferté ET OS CE tx

fs ORNE GE

os = =
a mainienene (A er] sil

nets A6 s s #f æ
sacs Te fs 200) ra

L— HE ma

BIFE MOFU Pitshou Albert

MANTSHOMO OKIBE
Nathan

EZELE

MOKORO Jean

2

Fe

KISANGA MANSUE Joseph

MUKAKA LAKIAR Papy

\

+

30/42
Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre d'intention n°003/04, TALA TINA, Groupement DUMU

Pate ÿ ANG DEREALGATON DES AFRASTRUCTRES

peer

Fit a rep NGUEO
Fete ui
Perse NEO
[tin :NGVEM

end rar ta AE
astres qua ECM
Jan oo NOM

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE  MOKORO Jean
Nathan Claude =

g Œ 1

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy MERE à CS CET

À RO)

U À Fe BA
et _ à . 2e ë / _
= }
à { À
Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Article 10 de l’avenant

Le présent avenant est complété par l'annexe 7 relative à l'attestation de consignation de
fonds de développement
ATTESTATION DE CONSIGNATION

Conformément à la Clause Sociale du Cahier des Charges du contrat de concession
forestière signé le 5 avril 2011 entre le concessionnaire forestier TALA TINA d'une part, et la
communauté locale du Groupement DUMU du village NGAMBOMI pour la lettre d'intention
N°003/04 située dans la Province de Bandundu, Territoire de KWAMOUTH

Nous attestons que le concessionnaire forestier TALA TINA a crédité le ...../........./.... en
ses livres, le compte de la communauté locale du Groupement DUMU d'une somme de
3857,84$ (Trois mille huit cents cinquante sept quatre vingt quatre milles centime de dollars
américains) correspondant à 10% du montant du coût des infrastructures retenues et ce,
conformément à l'article 11 de l'arrêté 023/CAB/MIN/ECN-T/28/JEB/10.

Signature du concessionnaire forestier

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE MOKORO Jean

Nathan
Ge

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy

CE Là

À

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Article 11 de l'avenant :

Le présent avenant est complété par l'annexe 8 relative au document définissant les
conditions d'accès négociées aux ressources financières par le CLG

Le fonds de développement local sert exclusivement aux objets cités dans le budget
prévisionnel global. En cas de recettes additionnelles, un avenant à l'accord de clauses
sociales est établi pour préciser l'affectation de cette recette dans le respect des conditions
réglementaires.

Pour des raisons pratiques, il est convenu que le fonds est conservé auprès du
concessionnaire forestier TALA TINA, en ses livres, un compte spécial ouvert au nom de la
communauté locale, différent de la comptabilité régulière de l'entreprise et que le comité
local de gestion en assure la gestion.

Les demandes de fonds par le comité local de gestion ne peuvent se faire que sur base de la
disponibilité financière dans le compte de la communauté locale, à la suite de versement des
recettes trimestrielles enregistrées.

Inversement, l'entreprise/concessionnaire TALA TINA s'engage à mettre à la disposition du
comité local de gestion le fonds sollicité correspondant aux dépenses telles qu'indiquées
dans le budget prévisionnel global. Des séances de travail/réunions ad hoc doivent être
organisées par les parties prenantes (comité local de gestion et entreprise/concessionnaire)
pour des clarifications nécessaires sur la gestion du fonds. Ces séances de travail sont
accompagnées des procès verbaux établis et signés par les membres du CLG.

Ainsi, pour les dépenses liées aux investissements et à l'entretien des réalisations, des bons
de commande sont établis par le comité local de gestion. Ces bons sont liés à chaque
réalisation et indiquent la période prévue de livraison. Ils sont signés par un membre de
chaque partie prenante du CLG (communauté, entreprise forestière).

Les achats sont réalisés soit par l'entreprise/concessionnaire, TALA TINA soit par le CLG, et
dans tous les cas, des factures pro forma sont produites pour appréciations. Ainsi pour être
appliquée. elles doivent être signées par le président, le trésorier du comité de gestion et le
délégué de l’entreprise forestière.

Les membres du comité local de gestion se réservent le droit de s'assurer eux-mêmes des
prix des matériaux à Kinshasa ou ailleurs avant l'acquisition.

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE MOKORO Jean
Nathan Claude

Ÿ + Le

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy, SA. & Ÿ © POST dar
Ü # Æ
=

Re 33/42
Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons de livraison
sont signés et déclinés en deux étapes de réception d’abord entre l'Entreprise et le Comité
Local de Gestion pour la première réception, ensuite entre le Comité de Local de Gestion et
les membres de l'équipe locale de construction.

Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par des
membres du CLG pour s'assurer de la qualité de la construction et du respect du
chronogramme de réalisation.

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas de
désaccord au niveau du CLS et enfin par la juridiction la plus appropriée.

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE ___ MOKORO Jean
Nathan Claugé à

Tan ES
F 5 HA

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy A $ CE st
TEAPGES ES Perl

+ \f 235$ 0
\ L À 5,2 5 _&/
PI 34/42
Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Article 12 de l'avenant

Le présent avenant est complété par l'annexe 9 relative aux modalités d'exercice des droits
d'usage traditionnels de la communauté locale.

Conformément à l'article 44 du Code Forestier, le concessionnaire forestier s'engage à
respecter l'exercice par la communauté des droits d'usage lui reconnus par la loi

notamment :

1° Le prélèvement du bois de chauffe,

2° La récolte des fruits sauvages et chenilles, la récolte des plantes médicinales ;

3° La pratique de la chasse et de la pêche coutumières ;

La présente annexe définit les règles selon lesquelles s'exerceront ces droits.

1° Prélèvement du bois de chauffe

TALA TINA s'engage à garantir l'exercice de ce droit de la manière suivante :

La communauté locale a le droit de prélever tout bois mort sur toute l'étendue de la
concession. Elle a également le droit de récupérer en forêt, les déchets de grumes ainsi que
le reste de branches des arbres exploités par TALA TINA à l'exception des souches elles-

mêmes.

De même, la communauté locale a le droit de couper pour besoin de construction, tout stick,
sur toute l'étendue de la concession. Néanmoins, pour des raisons évidentes de sécurité, la

communauté évitera d'exercer ces droits dans les blocs où l'exploitation est en cours.

Afin d'assurer à la communauté locale une réserve foncière pour leurs futures activités
agricoles, elle sera délimitée, en concertation avec elles-mêmes, une zone affectée au
développement rural. Cette zone comprendra les défrichements actuels ainsi qu’une partie

des forêts de terre ferme.

Dans ces zones, outre les activités agricoles, la communauté locale pourra aussi effectuer
les prélèvements destinés au bois de chauffe, à la fabrication de charbon de bois (makala),
fabrication des meubles ou à la construction.

BIFE MOFU Pitshou Albert | MANTSHOMO  OKIBE|EZELE MOKORO Jean,
Nathan ns.
=

Éd a, &

KISANGA MANSUE Joseph | MUKAKA LAKIAR Pal SE TTUSA =
p py \ 4 Ce Se CNET
U F: É à
8 e—<

der 35/42
Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

La production du bois d'œuvre pourra y être pratiquée, en particulier dans les zones en
cours de défrichement, en concertation avec les populations et avec l'accord préalable de
l'administration forestière.

Conformément au Guide Opérationnel fixant les normes d'affectation des terres, le plan
d'aménagement, en cours d'élaboration prévoira, 3 séries dans lesquelles, hormis le bois
mort, tout prélèvement est interdit.

+ La série de conservation qui garantit la protection de zones à haute valeur écologique

e La série de protection des zones sensibles : corridors de protection pour les cours
d'eau (protection des bergers), fortes pentes, sols sensibles à l'érosion

+ La série de production ligneuse correspondant aux zones destinées à la production
forestière industrielles

Récolte des fruits sauvages et des chenilles, la récolte des plantes médicinales

Afin de garantir le plein exercice de ce droit par la communauté locale, TALA TINA s'engage
à mettre en place une équipe socio-économique qui aura pour mission d'établir, avec la
communauté locale et, la liste des produits forestiers autres que le bois d'œuvre Il s'agira
en particulier de produits forestiers :

+ à usage alimentaire (fruits, chenilles, champignons, etc.)
+ à usage médicinal (feuilles, écorces, racines, etc.)
+ à usage artisanal ou service (feuilles, lianes, tiges, etc.)

Après identification de ces produits, l'équipe socio-économique définira, avec la
communauté locale des règles acceptables (périodes, distances de récoltes etc.) permettant
à la communauté locale d'exercer pleinement ce droit sans toutefois gêner TALA TINA dans
ces activités d'exploitation

Néanmoins, pour des raisons évidentes de sécurité, la communauté locale évitera d'exercer
ce droit dans les blocs où l'exploitation est en cours.

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE MOKORO Jean

Nathan Claude
rue
F OR:

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy FMC TEA TE) SCA

FRE

Rte
=
E

cs EE

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

3° Pratique de la chasse et de la pêche coutumières

Conformément au Code Forestier, TALA TINA s'engage à garantir aux communautés
locales l'exercice du droit de pêche et de la chasse coutumière, sur toute l'étendue de sa
concession.

Cependant l'exercice de ce droit devra se faire dans les conditions définies par l'arrêté
n° 014 du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002 portant
règlementation de la chasse d'une part et, d'autre part, dans le respect des conventions
internationales ratifiées par la RDC sur la protection des espèces menacées, en particulier la
CITES.

Seront ainsi affichés dans différents lieux publics, en particulier au siège du comité local de
gestion, la liste des espèces animales qui ne peuvent être chassées.

En tout état de cause, TALA TINA interdit à ses agents et à ses véhicules le transport
d'arme de chasse et de viande de brousse.

La communauté locale s'engage à signaler la présence de toute personne qui s'adonne à la
chasse où pêche illégale dans la concession.

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE MOKORO Jean
Nathan =,

+

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy

U £

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Article 13 de l'avenant

Le présent avenant est complété par l'annexe 10 relative au document définissant le montant

de jeton de présence des membres du CLG et CLS

Document définissant le montant de jeton de présence

(Conformément à l'article 24 de l'AM 023/CAB/MIN/ECN-T/28/JEB/10)

Les parties ont convenu que le montant de jeton de présence est fixé à 10 SUSD, équivalent

en franc congolais de 9200

Ce montant couvre uniquement la présence effective aux réunions ou séances de travail des
membres du comité local de gestion et/ou du comité local de suivi en rapport avec la mise en
œuvre des projets de réalisations des infrastructures socio économiques au profit de la

communauté locale.

Les réunions des membres du comité local de gestion et/ou du comité local de suivi sont
tenues en respectant les planifications telles que arrêtées par les parties prenantes. Elles
peuvent être organisées en sessions ordinaires et/ou en sessions extraordinaires.

Une fiche et/ou formulaire de présence est établie à la fin de chaque réunion et sert de
document attestant de la remise du jeton de présence aux membres présents (CLG et/ou

CLS)

Les parties conviennent que le montant de jeton de présence alloué pour la participation aux
réunions couvre également la prise en charge « restauration » des membres du CLG et/ou

CLS.

| BIFE MOFU Pitshou Albert

MANTSHOMO OKIBE | EZELE___ MOKORO Jean
Nathan 7 (ei) ÊL +:
Fe

ae

| KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy /|
LES

œo È
One

Le p Et dt

+ ©

\

38/42
Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Article 14 de l’avenant

Le présent avenant est complété par l'annexe 11 relative au document définissant les
modalités de transport des personnes et de biens en incluant le trajet concerné.

Conformément à l'article 89, alinéa 3, point C, du Code Forestier, le concessionnaire
forestier, TALA TINA s'engage à faciliter l'embarquement à bord de ses moyens de transport
d'un nombre limité des personnes de la communauté locale dont les forêts sont concernées
par les assiettes annuelles de coupe 1, 2,3 et 4 du premier bloc quadriennal

Ce transport est accordé à titre gratuit. Il sied de rappeler que les véhicules et les unités
flottantes ne sont pas préparés au transport de passagers et ne détiennent ni de conditions
d'assurances et ni de conditions de sécurité à cet effet. Ceci dit, et pour respecter certaines
conditions d'ordre pratique liées au respect du tonnage et aux impératifs sécuritaires, il a êté
convenu de limiter ce transport à 15 personnes par ponton, selon les dispositions
suivantes :

Ces personnes sont préalablement enregistrées par une personne désignée par le comité
local de gestion. Cette désignation fera l'objet d'un échange de courrier entre le comité local
de gestion et l'entreprise. La personne désignée remet à chaque personne enregistrée une
note attestant qu'elle a été autorisée de voyager à bord des moyens de transport du
concessionnaire forestier.

Avant l'embarquement, le passager signe une décharge dans laquelle il reconnaît que la
Société n'a aucune responsabilité sur sa sécurité pendant toute la durée du voyage, y
compris lors de l'embarquement et le débarquement

Chaque passager peut transporter avec soi une charge ne dépassant pas le poids de cinq
sacs de manioc soit 250 kg. Une fois à bord, le passager est le seul responsable de la
surveillance de ses biens, ce qui vaut dire que le concessionnaire forestier ne peut pas être
tenue responsable en cas de perte ou disparition.

La facilité de transport ne peut pas être confondue à la prise en charge par la société. De ce
fait, toute personne à qui cette facilité a été accordée, libère le bateau dès l'arrivée à
destination pour un endroit de sa convenance.

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE
Nathan Claude”

+

_MOKORO Jean
ee

at res
SN À N\

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy

A EÉLE res Vel

VE

Ex

&,

leg s

& 39/42

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Le déplacement des membres de la communauté locale s'effectuera à l'intérieur de la
concession, et plus spécifiquement de la zonée exploitée à partir du village concerné par
l'assiette annuelle de coupe vers l'administration territoriale locale (le territoire)

À partir du siège de l'administration territoriale locale (Le territoire), le concessionnaire
forestier, TALA TINA assure le transport aux membres de la communauté locale identifiée
ainsi que leurs biens, selon le cas, vers le chef lieu de la province ou de la ville de Kinshasa

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE MOKORO Jean
Nathan Claude.
4
L: Se ms
KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy BE 4 Pot
= SÉ  =
tm 3 f e, & |
A "+
7, © 40/42
Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Ainsi convenu entre les parties, le présent avenant n° 1 est établi en 5 exemplaires
originaux et remis à chacune des parties, à l’Administrateur du territoire, à l'Administration
forestière provinciale et à l'Administration centrale des forêts pour son annexion aux clauses
sociales signées en date du 17 décembre 2012 à NGAMBOMI

Fabian le
Pour le comité local de Gestion
N° Nom Fonction Signature
01 | BIFE MAFU Pitshou Albert Président Ly Puy fus
02 MANTSHOMO OKIBE Nathan Trésorier LT >
03 | EZELE MOKORO Jean Claude Secrétaire rapporteur eZ —.
04 | KISANGA MANSUE Joseph Conseiller j&
[05 | MUKAKA LAKIAR Papy Conseiller
06 | BOMPERE MOPOTUALA | Délégué du
BONGEZ concessionnaire

Pour l’Administrateur de Territoire

| Noms Fonction

BONTULI MONKALETE
Jean Baptiste

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE | EZELE MOKORO Jean

Nathan
FT

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy

= TZ

Avenant N° 1 à l'Accord constituant la Clause Sociale du cahier des charges de la lettre
d'intention n°003/04, TALA TINA, Groupement DUMU

Pour le visa, le comité local de suivi

N° Nom Fonction
1 BONTULI MONKALETE Jean Administrateur de
Baptiste territoire/président ou
son délégué
2 MIWAMA BOTULU Willy Membre
8 Membre

BEFUNA NGANKAO Devos

4 LIKWA MAWANA Reagan | Membre
5 MOZE EKWOLO Fiston Membre
6 NTANGO MASIALA junior Membre
7 BADA Samuel Délégué du

concessionnaire

BIFE MOFU Pitshou Albert | MANTSHOMO OKIBE

£. Nathan
‘a

KISANGA MANSUE Joseph | MUKAKA LAKIAR Papy

é 5
@egisbdpa

FSECT.

République Démocratique du Congo

Lettre d'intention 03 / 04 . FORET
TALA TINA Kwamouth Okcpi Er

3:50"

3°120"S

3°190"S

10

Source:
Numérisation sur fond

de la carte scanée de la G.A 03/04

Datum: WGS 1984
Système de coordonné: projeté

NGAMEOMI

S
see
Ses

2
a
Re
ee
dons
6

ses
de
Ses
RS

%
&
ess

>
Ze
s,
Rae
SaGseS
RES
SNS
LR
RS
as
Re

X
Rs,
ss
Se
ss

pee e Vilage L£
Rx — Route
PS2" ï
7 Assiette Annuelle de Coupe

ES Assiette Annuelle de Coupe 1
Assiette Annuelle de Coupe 2
Assiette Annuelle de Coupe 3
TE] Assiette Annuelle de Coupe 4
CT] Limite de la garantie

Work Mercator
—— Projet Clauses Sociales 11 Novembre 2013

1
16°420"E 16*490"E

Oegisbdpa République Démocratique du Congo

Lettre d'intention 03 /04 TALA TINA Kwamouth Okopi os
FéSECT. _ Localisation des projets communautaires DE MANAEMENT

3°5'0"S

3120"S

3190"S

16°420"E
1

ee

de
ee
”
SX

se
nee
2
ae
Se

&
xs
6
es

L

RS

Re
+

Re
3002004
ESS OS
REREO0S 0
RES 00e
RER
LEE SC
LES
Source: ere,
Numérisation sur fond RES
de la carte scanée 68 la GA 0304
Datum: WG 1984
Système de coordonné: projeté
Work Mercator

12
© ©

@ LA

t
18°420'E

16°490"E
1

+
3°50"S

Infrastructures à réaliser
Route

Ecole primaire

Ecole decondaire
Bibliothèque

Centre informatique
Bureau

Phonie multi fréquence
Salle de loisir
Maison

Marché

Centre de santé
Equipement centre de santé
Appareil photo
Transport

Terrain de foot
Antenne

Pirogue

Presse brique
Décortiqueuses
Tronçonneuse

31208

tes Osr++6BeB2>D2G08b

#
=

Moulin

Source d'eau

Têle

Scie

Pont

Poste à souder
Groupe électrogène
Moteur

Bétail

Moto , vélo T

kx>e

E
0]
#

[ES]
e

3190"S

Village

—— Route

Assiette Annuelle de Coupe
ES Assiette Annuelle de Coupe 1
LE] Assiette Annuelle de Coupe 2
[IT] Assiette Annuelle de Coupe 3
1] Assiette Annuelle de Coupe 4
C1 Limite de la garantie

Projet Clauses Sociales 11 Novembre 2013

Le
16°490"E

PROCES VERBAL D’ INSTALLATION DES MEMBRES DU COMITE LOCAL DE
GESTION

L'an deux mille treize, vingt-cinquième jour du mois de novembre,

NOUS, Monsieur BONTULI NMONKALETE Jean Baptiste, Administrateur de
Territoire de KWANOUTH, procédons, conformément aux prescrits des articles
12 et 13 de l’ arrêté ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du 07
janvier 2010 fixant le modèle d' accord constituant la clause sociale du
cahier des charges du contrat de concession forestière, officiellement à la
cérémonie d’ installation des membres du comité local de gestion chargé de
mise en œuvre des projets de développement de la communauté locale du
Groupement DUMU du village NGANBOMI.

Les personnes ci-dessous, au regard de leur fonction ont été élues et
acceptées par la communauté locale et composent le Comité Local de
Gestion :

N° | NOUS FONCTION VILLAGE SIGNATURE

O1 |BIFE MOFU Pitshou Président NGAMBOMI Bu
albert ZX Î

02 |MANTSHOMO  OKIBE| Trésorier NGANBOMT ,
Nathan nr À)

03 |EZELE MOKORO Jean | Secrétaire NGANBOMT = PAZ
Claude rapporteur
O4 | KISANGA NANSLE | Conseiller NGANBOMI
Joseph

05 | MUKAKA LAKTAR Conseiller NGANBOMT ef
Papy \

Le délégué du concessionnaire forestier TALA TINA, désigné par celui-ci

°_[NONS FONCTION SIGNATURE

06 | BOMPERE NOPOTUALA BONGEZ | P Les PE eTEu tt =
PDC RTEU © .

En foi de quoi. ce procès verbal est,
e
droit. ”

ur, faire valoir ce que de

L’ nn 7.

LAS TITOIRE 0€
LIsBouT

Nonsieur BONTULI soft "1
PROCES VERBAL D’ INSTALLATION DES MEMBRES DU COMITE LOCAL DE
SUIVI

L'an deux mille treize, vingt-cinquième jour du mois de Novembre,

NOUS, Monsieur BONTULI MONKALETE, Administrateur de Territoire de KWAMOUTH,
procédons, conformément à l’ arrêté ministériel n° 023/CAB/MIN/ECN-
T/28/JEB/10 du 07 janvier 2010 fixant le modèle d'accord constituant la
clause sociale du cahier des charges du contrat de concession forestière, à
la cérémonie d’ installation des membres du comité local de suivi chargé
du suivi de mise en œuvre des projets de développement de la communauté

locale du Groupement DUMU du village NGAMBOMI.
Les personnes ci-dessous, au regard de leur fonction ont été élues et
acceptées par la communauté locale et composent le Comité Local de suivi
N° | NOMS FONCTION VILLAGE SIGNATURE
O1 | MIWAMA BOTULU Willy | Membre NGAMBOMI À
02 | BEFUNA NGANKAO Membre NGAMBOMI
Devos Ars.
03 |LIKWA NAWANA Membre NGAMBOMI Bol
Reagan CS
04 | MOZE EKWOLO Membre NGAMBOMI
Fiston
05 | NTANGO MASIALA Membre NGAMBONI 2
Junior

Le délégué du concessionnaire forestier TALA TINA, désigné par celui-ci

À

N° | NOMS FONCTION SIGNATURE

07 |BADA Samuel

Chef de anfe 2

En foi de quoi, ce procès verbal; est anti pour faire valoir ce que de
droit. ONE ÈS

FRoces_ rex 2 spbieb DE Rare ire
| L'ae Pr Pa PR al PE wi
er <
PRE ET RE LE Le PR LE
nec,
8 DL 9 De nv CHHER He Le Fnd Me Lode e fl

Tiba he | pa éhlod del PrRUE = DA
_œumelii G A4" Ua . LA

Liane 4 FSetsr Ds Peeb LE DS SAC

| PL] pr yen € ! pate ee foet À En 4
TETE Li LT MIX 4 et dt 72 2.
nat Le Pt en P277 is DORE das?
la Ga foi] pornos jee en Joe. Le uen Ed nada de /Ldameung.
LLC Mr tre, | PAranea ]) Apt. dachee | L sf frsh d'est
Lune pit A A! (eppe etais Feet fou Le, AI da publ de RER

| |
éme l'3i8 F2

Aéanpeni | | aeep

Fasun (3%) |435y

Péanren || 5 y y Aa y
PER en AS, dY AS2g

DEAR dl 8 ÿ

jurahe pl METRE)
à | GA Fu E

NénBe hs 6e y 12%

Légnrons 27 40

A DA
Jane Et s, LU mie
ep nn l& ALT Co fe
/ Las) 1 nul 2 at phobie de #7 Lef |
Je] Lh & PR ÉCA etes, 7 Li y :
ee Re sn dE A |
#=S led sole. Ar: AM GE pus A el Alacte.g Vo Wa
é su Pacs, mie | Ci ral
PRES RO dites de Lu
EN Buse).

ELLL. pa st re LT Li gr
Guen LS [ue Tara Tin À ph p net LE je Fes
fe) pare te PE pire 3 D TPE Ê4
| FLE Je fe T3, etg Le RL
| fs tete JE ES LR |

L BN pat | DT > RE à f. PE
CAT MA iele 3 Riu £ LE
L SP +! LEE

Ailte #

MAT, 203

99,25 Ai
7 ÿ
Zee)

JXS #
3+9 Ÿ
019)

Ê Ceci ea LECEEETET
A au Lits A dise AT GE en Lo
Re de it Do 223, Y4ÿ. dd! Prenant A fu!
Lo ba Di st de er a 4 La ut DA ÉcEU, vu 29 £e 2e
; Été ut Le 3886 ÿ
2 Cha.

tele Leg Local Lg EEE 4€
PATATE RES, ELA TTITE
PUES FPORKTS) gerer

S CNCERAENT

;

QE LT #
1830

TAF I Fn +

19493, 34 | A9 A4) 8

T oNT 41ÿ] 39 25,14

£ Cru pi pr lssir2 une sel EN RE
pet ne. TRI Jus Reflet gas
des Li A Lg ASUS ane CLP ln L. | 4 [4
bles leg, | did mes ASS
GC LoSee ea lei LATE 2e ou 0, Len

PR A PR ga A ap
| e Sun Mer?

Geo Dpt EEE RQ Det TRE
Fe Lib Leo

- Chef CALE -ESTLA Cri D us
Fu MER Ka. Fable pe <s Lead
sWEAU - LARCe
È ea
AL D DE RECenpe ste x
€ LoCat| de les fo) er AESÈG À À
TS | 5 Menskres Pico mi TE | Loek) | de] huis

r s + Ï È F

St ele TOUTE NZ ul si Lu LCL LL
pote LOLITA A LA ARE AR ps RE
ke bei 4 Late | hs CEE er pe al Cou
Ar cal, ÉrTirer + papa Lelhes) | Le CLR ee
FPE EN 2 al LE dpi ee nie lsenek klet ) Des
der pierre lee TT

fps Lt) Le, Ed EU Re

L JL \ ETE, Alt iolta fur founfot, ]
LemaTt, dé) M0 re der) ape her | En 4 EX . ul

dt A ia fébrtoeal pl dat DE ET Le Gal ls Le pulse
bou a0 Li led ET LT Cec va hou | Le Lu Eu ce Le louriare,
LR La) 20 Copain h Le tultn F Lu |Qualr lp Le €
Let di dom ç a bou PE ESP 2 elle aa |. hd
Ge ae ta Leu del |) pieyt de nn Le
2 PO DRE AP OU LL et

| aa er C2 Ai Les not Dons Let ATLARA à 284
A pe où LS ads Lave 4 = pal LE, LENS IER
ME! ep 3/o#.| | fard ! | |
pos she a 2f d'il, | 04 LL Oui pat lat LE je,
à Pa LE | LRU Gp ho dd) LR lente AL 4 sl
ele Le laide dde) fall Le LÆ | ta. œ, loc | Enicll
a ntkate dar TRUE |
| Je kals PesT mens FoneFioN Atvualer
PE XcdPU Pulls La LE ren
| RE Moke ro AU | po AL NE MES"
Pere | PiFin à 2= lue a) DEanisena
M ADPSON À Pros Rat DEAN Ben
Mmes Gen r Agp<l AE BenA
SHPS Gi se, LE pnEeU!
MA viser flenle Le À 4 Bo na

Di LA Lee act Richeufus pe Fi Sur -
EL ttÉ ALT Le Le ali PO PERLES

MeMs Po57 pwoms FPoncTien kde
FPE DA Poe js exG V227mr L'Ehne na
MARTseeno og ji Tunes, HE Peru ’

ER E DEEP) Pense Lecce parie 4} DEA ben)
Lisause PARLE | -Cnell DEA gp
PO ha | Tai
Pr]

AR | [GT PSM pen
Are pt |

(on:

2" Je CIE EE RET PIS
halte |" LC] Par rar Len pr 3
de N'est lue
Let Se LA

Gi

wa a Bones of

DEN sn

REPÉM A PEk LA 0 Jen LE EE!
Lib Ro A à | Deski
PE Resa

ane na

Aux pQ. 22 di aydéc| & 7] pl MT Guuaxts
CT em PHÉTLRE (as AL) :

2 CAL PECCE - Enr noue fes
2 KG ka - Fra je i LE
NEA - Ménm

EE TB Æ ls Ti ee Gp}

TMAKuUZU TMABOTOSE TRE
Per S at e Vents Cd 2e RE es IR OIEA NE 2e
Per veres SARA)

Tean Rare ESAN CE
S

ENGURNDE
ÿ A g' DVAALR
ak J cu Mir di Lut route La] Hsme-v T4 TW
FA EE OSENGE Joe Perte né
LE NRAETTE Jai |
ds Te GAL : Peu Dpt LL
MASARA | MELLISURA Lisy a | 4h11 :

FFE r F

t}

(ET TÉ Bo Lt Mn
es cl 4. Gao als à CEE
' # À . Br0# Ra %
al De ere - Pied Li], NoT/t CH =
F- HjaluLuU- MABONESE [ul Zace

L'ART
J DEA aæhou ENT
EE 7 SAPA D | DEA AND au ;

een A Monnet | input ei
ENTOTD —'OSEnvce, Jo

pt pcs Late Job

MASALA MALI BURA LI8y

(j- 2204 Semnel tk the]

VER Ÿ 4!
tr
een É E Bowl, M.
